     Carter C. White, CSB # 164149
 1   U.C. Davis Civil Rights Clinic
     One Shields Avenue, Bldg. TB-30
 2   Davis, CA 95616-8821
     Telephone: (530) 752-5440
 3   Fax: (530) 752-5788
     ccwhite@ucdavis.edu
 4
     Attorney for Plaintiffs, Linnie & Melissa Staggs
 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10                                                    )
                                                      )   Case No. 2:11-cv-00414-MCE-KJN
     LINNIE STAGGS, et al.,
11                                                    )
                                   Plaintiffs,        )
                                                          STIPULATION AND [PROPOSED]
                                                      )
12                                                        ORDER EXTENDING TIME TO FILE
            vs.                                       )
                                                          SETTLEMENT DOCUMENTS
13                                                    )
                                                      )
     DOCTORS HOSPITAL OF MANTECA,                     )
14   INC., et al.,                                    )
15
                          Defendants.                 )
                                                      )
16                                                    )
                                                      )
17

18          On September 20, 2018, a settlement conference was held in this matter before

19   Magistrate Judge Edmund F. Brennan. ECF No. 219. Plaintiffs reached an agreement with
20
     Defendant Russin only and the terms of the agreement were placed on the record in open court.
21
     Id. Subsequently the Court ordered the parties to file dispositional documents no later than
22

23
     October 24, 2018. ECF No. 220.

24          The parties stipulate to, and ask the Court to enter as an Order, an extension of time of 30
25   additional days to file dispositional documents, to on or before November 23, 2018. Defendant
26
     has submitted a proposed release to Plaintiffs that contains a term that was not discussed at the
27
     settlement conference. The parties seek additional time from the Court to resolve the dispute
28




                             Stipulation and Proposed Order - 2:11-cv-00414-MCE-KJN
     over this term, or, in the alternative, for Plaintiffs to file a motion to enforce the settlement.
 1

 2   Plaintiffs have requested a transcript of the September 20, 2018, proceeding which they

 3   anticipate will be prepared within 14 days. They will need a few days after receipt of the
 4
     transcript to prepare and file a motion
 5
     Dated: October 22, 2018                                 Respectfully submitted,
 6

 7
                                                             /S/ Carter C. White
                                                             _____________________________
 8                                                           Carter C. White
                                                             Attorney for Plaintiffs
 9

10
                                                             /S/ Jason Barnas
11
     Dated: October 22, 2018                                 _____________________________
12
                                                             Jason Barnas
13                                                           Attorney for Defendant Russin

14

15

16
                                            [PROPOSED] ORDER
17
           The deadline for Plaintiffs and Defendant Russin to file dispositional documents is hereby
18

19   extended until on or before November 23 26, 2018.

20   DATED: October 23, 2018.
21

22                                                           _____________________________
                                                             EDMUND F. BRENNAN
23                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28




                              Stipulation and Proposed Order - 2:11-cv-00414-MCE-KJN
